Citation Nr: 1017465	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date for death pension 
earlier than November 25, 2005.

2.  Entitlement to nonservice connected pension for purposes 
of accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1942 to May 
1945.  He died in January 1994, and the appellant is his 
widow.

These matters initially came before the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

In April 1995, the appellant testified during a hearing 
before RO personnel at the Manila RO; a transcript of that 
hearing is of record.

In February 2008, the Board found that an August 1995 letter 
from the appellant was a valid NOD as to the RO's initial 
denial of the appellant's claim for death pension benefits, 
and remanded the claims for an earlier effective date for 
death pension benefits and to nonservice connected pension 
benefits for accrued benefits purposes with instructions to 
readjudicate them in a supplemental statement of the case 
(SSOC).  As discussed below, the RO substantially complied 
with these remand instructions by adjudicating the claims in 
an April 2007 SOC.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2009) ("substantial compliance" rather than "strict 
compliance" is required under Stegall) (citing Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999)).
 

FINDINGS OF FACT

1.  The appellant filed a timely NOD from the denial of her 
August 15, 1994 claim for death pension benefits.

2.  The RO did not issue a SOC in response to the appellant's 
NOD; consequently, that claim remained pending.

3.   The appellant's claim for death pension benefits was 
received on June 15, 1994, more than 45 days after his death.

4.  The Veteran's claim for nonservice connected pension was 
pending at the time of the Veteran's death in January 1994, 
and he was entitled to these benefits based on the evidence 
considered to have been in the claims file at the time of his 
death. 


CONCLUSIONS OF LAW

1.  An effective date of June 15, 1994, is warranted for the 
award of death pension benefits to the appellant.  
38 U.S.C.A. § 5110(d)(2) (West 2002); 38 C.F.R. §§ 3.155, 
3.160, 3.400(c)(3)(ii) (2009).

2.  The criteria for entitlement to nonservice connected 
pension for purposes of accrued benefits have been met.  38 
U.S.C.A. §§ 1521, 5121 (West 2002); 38 C.F.R. §§ 
3.3(a)(2)(iv)(b), 3.321(b)(2), 3.1000 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claims for an earlier 
effective date for death pension and for entitlement to 
nonservice connected pension for purposes of accrued 
benefits, these claims are substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).


Earlier Effective Date for Death Pension Benefits

The relevant statute provides that the effective date of an 
award of death pension for which application is received 
within 45 days from the date of death shall be the first day 
of the month in which the death occurred.  38 U.S.C.A. 
§ 5110(d)(2).  The applicable regulation indicates that, for 
award based on claims received between October 1, 1984 and 
December 9, 2004, the effective date is the first day of the 
month in which the Veteran's death occurred if the claim is 
received within 45 days after the date of death; otherwise, 
the effective date is the date of claim.  38 C.F.R. 
§ 3.400(c)(3)(ii).

In this case, in a letter received by the RO on June 15,1994, 
the appellant informed the RO that the Veteran had died in 
January 1994, and requested that the RO inform her as to 
whether she was entitled to claim any benefit as his 
surviving spouse.  The RO treated this letter as an informal 
claim for death pension benefits, and forwarded the appellant 
an application for dependency and indemnity compensation 
(DIC), death pension, and accrued benefits by a surviving 
spouse (VA Form 21-534).  The appellant filed her formal 
claim in August 1994, within a year from the date the formal 
claim form was sent to her; consequently, her claim is 
considered filed as of the June 15, 1994 date of receipt of 
the informal claim.  38 C.F.R. § 3.155(a).

The RO denied the appellant's claim for death pension 
benefits in December 1994, because she had not provided it 
with the Veteran's Certificate of Release or Discharge from 
Active Duty (DD Form 214).  After the appellant testified at 
the April 1995 RO hearing, the RO confirmed the denial in May 
1995.  In response, the appellant sent an August 1995 letter, 
which was found by the Board in its February 2008 decision to 
have been a timely NOD from the December 1994 denial of death 
pension benefits.  Subsequently, in November 2006, the RO 
granted the appellant's claim for death pension benefits, 
effective June 1, 2006.  This effective date was based on the 
date of a subsequent claim for death pension benefits filed 
by the appellant.  However, the relevant case law reflects 
that the proper effective date for the award of the 
appellant's death pension benefits is the date that she filed 
her initial claim for death pension benefits, because her 
timely NOD with the denial of this claim placed the claim in 
appellate status, where it remained pending.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated. 38 C.F.R. § 3.160(c).  A 
claim may remain pending in the adjudication process, even 
for years, if VA fails to act on it in compliance with 
procedural requirements mandated by law.  Norris v. West, 12 
Vet. App. 413, 422 (1999).  See also Jones v. Shinseki, 23 
Vet. App. 122, 124 (2009) ("a reasonably raised claim 
remains pending until there is either a recognition of the 
substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of a subsequent 'claim' for the same 
disability") (quoting Ingram v. Nicholson, 21 Vet. App. 232, 
243 (2007)).  When an appellant files a timely NOD from a 
claim that has been denied, and the RO fails to recognize the 
NOD by issuing a SOC, that claim remains pending until it is 
decided by the Board.  See Myers v. Principi, 16 Vet. App. 
228, 235-36 (2002) (where the Veteran had filed a timely 
appeal from a prior RO decision and VA failed to recognize 
the appeal, neither the prior RO decision nor the RO's 
subsequent denial of reopening of the claim had become 
final).  See also Jones, 23 Vet. App. at 125 ("Once an NOD 
has been filed, further RO decisions, which do not grant the 
benefit sought, cannot resolve the appeal that remains 
pending before the Board.  Only a subsequent Board decision 
can resolve an appeal that was initiated but not completed") 
(quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)). 

These cases make clear that, in this case, the appellant's 
June 15, 1994 claim for death pension benefits was placed 
into appellate status by her timely NOD, and could not be 
resolved by a subsequent RO denial.  Thus, the assignment of 
an effective date of June 2006 based on the appellant's more 
recent filing of a VA Form 21-534 is incorrect as a matter of 
law, as the June 15, 1994 claim remained pending and the date 
of that claim is the one on which the effective date for the 
grant of death pension must be based.

The applicable statute and regulation provide that if the 
claim is filed within 45 days of the Veteran's death, the 
effective date is the first day of the month of the Veteran's 
death; otherwise, it is the date of claim. 38 U.S.C.A. 
§ 5110(d)(2); 38 C.F.R. § 3.400(c)(3)(ii).  The Veteran died 
in January 1994.  As the appellant's claim for death pension 
benefits was not filed within 45 days of this date, the 
effective date of these benefits must be the date of her 
claim, which is June 15, 1994.


Nonservice Connected Pension Benefits for Accrued Benefits 
Purposes

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the decedent was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the deceased's death 
which were due and unpaid preceding the deceased's death.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A Veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision in order for a surviving spouse to be entitled to 
accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

As indicated above, the appellant filed a claim for accrued 
benefits in June 1994, within a year of the Veteran's January 
1994 death.  Moreover, the Board's review of the claims file 
reflects that the Veteran had a claim for nonservice 
connected pension pending at the time of his death and was 
entitled to these benefits based on the evidence considered 
to have been in the claims file at the time of his death.
 
The Veteran filed a claim for nonservice connected pension 
benefits in April 1989.  In response to this claim, the RO 
sent a January 1990 letter requesting that the Veteran 
provide a copy of his discharge certificate or seek to obtain 
one by filing a DD Form 2168.  The RO denied the claim in 
April 1990, because the Veteran did not respond to this 
request.  In a June 1990 letter, the Veteran responded to the 
RO's denial by noting that his discharge certificate had been 
lost, but that he had submitted multiple documents including 
what appears to be a military seaman identity card and an 
order to travel at government expense in conformity with 
prevailing maritime practice as necessary in the military 
service by command of a brigadier general.  The Veteran 
resubmitted these documents in the hope that they would allow 
the RO to search for other records and requested a personal 
hearing to present his side and some argument with regard to 
the claim.  As this letter was received by the RO within a 
year of its April 1990 decision denying the claim for 
nonservice connected pension, and it was a written 
communication expressing dissatisfaction with the RO's 
adjudicative determination, it was a timely NOD with the 
April 1990 decision under the regulations in effect at that 
time.  See 38 C.F.R. § 19.118 (1989) (defining NOD as a 
communication from a claimant expressing dissatisfaction or 
disagreement with an adjudicative determination of an agency 
of original jurisdiction); 19.129 (1989) (requiring NOD to be 
filed within one year of mailing of notification of 
determination).  Thus, this claim remained pending when the 
Veteran died in January 1994 without the RO having issued a 
SOC.  See Jones, 23 Vet. App. at 125; Myers v. Principi, 16 
Vet. App. at 235-36.

The only remaining issue is whether the Veteran was in fact 
entitled to a nonservice connected pension at the time of his 
death.  Nonservice-connected pension benefits are payable to 
a veteran who served for 90 days or more during a period of 
war, and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct. 38 U.S.C.A. § 1521 (West 
2002); Dilles v. Brown, 5 Vet. App. 88 (1993).  If a 
veteran's combined disability is less than 100 percent, he 
must be unemployable by reason of disability. 38 C.F.R. §§ 
3.321, 3.340, 3.342, Part 4 (2008); Brown v. Derwinski, 2 
Vet. App. 444 (1992).  However, the definition of pension 
also provides that pension is payable if the 90 day service 
requirement is met and the Veteran is permanently and totally 
disabled by reason of having attained the age of 65 years.  
See 38 C.F.R. § 3.3(a)(2)(iv)(b).

Here, the Veteran's DD Form 214 shows he met the 90 day 
requirement.  In making a determination for purposes of 
accrued benefits, only evidence contained in the claims file 
at the time of the Veteran's death is generally considered.  
See 38 U.S.C.A. § 5121(a).  However, an exception to this 
rule is that certain government documents are considered as 
being in the file at the date of death even though they are 
actually put into the file after the date of death.  Hayes v. 
Brown, 4 Vet. App. 353, 360 (1993); 38 C.F.R. § 3.1000(d)(4).  
VA's Adjudication Manual provided at the time of the 
appellant's claim for accrued benefits that service 
department records are considered "in file" at the date of 
death, even if they are not reduced to writing or are not 
physically placed in file until after death.  Hayes, 4 Vet. 
App. at 360 (citing VA Adjudication Manual, M21-1,  
5.25(a)).  Here, the Veteran's DD Form 214, while added to 
the claims file after his death, is considered to have been 
in the claims file at the time of his death, and shows that 
he met the 90 day service requirement.

In addition, the Veteran's May 1989 claim indicated that he 
was well over the age of 65 at that time and had no income, 
and the DD Form 214 confirms that his age was over 65 at the 
time of his claim for nonservice connected  pension. 

As the evidence considered to have been in the claims file at 
the time of the Veteran's death showed that he served for 
more than 90 days during a period of war and was over the age 
of 65, he had a claim pending for nonservice connected 
pension benefits at the time of his death, and the 
appellant's claim was filed within a year of the Veteran' 
death, the criteria for entitlement to nonservice connected 
pension for purposes of accrued benefits have been met.


ORDER

Entitlement to an effective date of June 15, 1994 for death 
pension benefits is granted. 

Entitlement to nonservice connected pension for purposes of 
accrued benefits is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


